Exhibit 10.1 dELiA*s, INC. Employment Agreement for Michele Donnan Martin Table of Contents dELiA*s, INC. Employment Agreement for Michele Donnan Martin Page 1. Definitions 1 2. Term of Employment 2 3. Position, Duties and Responsibilities 2 4. Base Salary 2 5. Annual Incentive Awards 3 6. Long-Term Stock Incentive Programs 3 7. Employee Benefit Programs 3 8. Disability 3 9. Reimbursement of Business and Other Expenses 4 10. Termination of Employment 4 11. Confidentiality; Cooperation with Regard to Litigation 7 12. Non-competition 8 13. Non-solicitation 9 14. Remedies 9 15. Resolution of Disputes 9 16. Indemnification 10 17. Effect of Agreement on Other Benefits 10 18. Assignability; Binding Nature 11 19. Representation 11 20. Entire Agreement 11 21. Amendment or Waiver 11 22. Severability 11 23. Survivorship 11 24. Beneficiaries/References 12 25. Governing Law/Jurisdiction 12 26. Notices 12 27. Headings 12 28. Counterparts 12 29. Tax Matters 12 Table of Contents EMPLOYMENT AGREEMENT AGREEMENT, made and entered into as of the 28th day of January, 2008 by and between dELiA*s, Inc., a Delaware corporation (together with its successors and assigns permitted under this Agreement, the “Company”), and Michele Donnan Martin(the “Executive”). W I T N E S S E T H : WHEREAS, the Company desires to employ the Executive pursuant to an agreement embodying the terms of such employment (this “Agreement”) and the Executive desires to enter into this Agreement and to accept such employment, subject to the terms and provisions of this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and the Executive (individually a “Party” and together the “Parties”) agree as follows: 1. Definitions. (a) “Amended and Restated 2005 Stock Incentive Plan” shall have the meaning set forth in Section 6 below. (b)“Base Salary” shall have the meaning set forth in Section 4 below. (c)“Board” shall mean the Board of Directors of the Company. (d)“Cause” shall have the meaning set forth in Section 10(b) below. (e)“Confidential Information” shall have the meaning set forth in Section 11 below. (f) “Constructive Termination Without Cause” shall have the meaning set forth in Section 10(c) below. (g)“Effective Date” shall have the meaning set forth in Section 2 below. (h)“MIP” shall have the meaning set forth in Section 5 below. (i) “Original Term of Employment” shall have the meaning set forth in Section 2 below. (j)“Renewal Term” shall have the meaning set forth in Section 2 below. (k)“Restriction Period” shall have the meaning set forth in Section 12 below. (l) “Severance Period” shall have the meaning set forth in Section 10(c)(ii) below, except as provided otherwise in Section 10(e) below. (m)“Subsidiary” shall have the meaning set forth in Section 11 below. (n)“Term of Employment” shall have the meaning set forth in Section 2 below. (o) “Termination Without Cause” shall have the meaning set forth in Section 10(c) below. 1 Table of Contents 2. Term of Employment. (a) The term of the Executive's employment under this Agreement shall commence on January 28, 2008 (the “Effective Date”) and end on the fourth anniversary of such date, unless Executive’s employment ceases earlier pursuant to the terms of this Agreement (the “Original Term of Employment”).The Original Term of Employment shall be automatically renewed for successive one-year terms (the “Renewal Terms”) unless at least 180 days prior to the expiration of the Original Term of Employment or any Renewal Term, either Party notifies the other Party in writing that Executive is electing to terminate this Agreement at the expiration of the then current Term of Employment.“Term of Employment” shall mean the Original Term of Employment and all Renewal Terms. (b) Notwithstanding anything in this Agreement to the contrary, at least one year prior to the expiration of the Original Term of Employment, the Parties shall meet to discuss this Agreement and attempt to negotiate a mutually acceptable new employment agreement or amendment to this Agreement, governing the period subsequent to the Original Term of Employment.Nothing in this subparagraph 2(b) shall obligate Company or Executive to enter into a new employment agreement or an amendment of this Agreement. 3. Position, Duties and Responsibilities. (a)Generally.Executive shall serve initially as President of the Company’s dELiA*s Brand (Retail and Direct) reporting to the Company’s Chief Executive Officer.Initially, Executive shall be responsible for merchandising, art and visual design, fashion and stylingdirection and trend and color direction on all dELiA*s Brand merchandise whether in the catalog, on dELiA*s website or in the stores.Within a reasonable period of time as determined by Company, Executive’s responsibilities are expected to expand to include all creative and design elements as they pertain to the design and creative direction of the dELiA*s catalog, as well as visual merchandising of the stores.Executive shall have and perform such duties, responsibilities, and authorities as shall be reasonably assigned by the Company from time to time and as are consistent with the above-mentioned position, which may be modified as the Company deems necessary in its reasonable discretion.Executive shall devote substantially all of Executive’s business time and attention (except for periods of vacation or absence due to illness), and Executive’s best efforts, abilities, experience, and talent to Executive’s position and the businesses of the Company in accordance with all Company policies. (b)Other Activities.Anything herein to the contrary notwithstanding, nothing in this Agreement shall preclude the Executive from (i) engaging in reasonable charitable activities and community affairs and (ii) managing Executive’s personal investments and affairs, provided that such activities do not materially interfere with the proper performance of Executive’s duties and responsibilities under this Agreement and not otherwise detrimental to the interests of the Company.Unless approved in writing by the Board of the Company, the Executive may not serve on the board of directors of any corporation or the board of any association and/or charitable organization. 4. Base Salary. The Executive shall be paid an annualized salary, payable in accordance with the regular payroll practices (including bi-weekly pay periods) of the Company, of not less than $500,000, less applicable withholdings, subject to annual review thereafter at the start of each fiscal year for increase at the discretion of the Compensation Committee of the Board (“Base Salary”).Executive’s first annual review is expected to occur on or about March, 2009. 2 Table of Contents 5. Annual Incentive Awards. (a)Subject to the terms and conditions of the plan that shall govern eligibility and participation, Executive shall participate in the Company’s Management Incentive Plan each year during the Term of Employment (the “MIP”) with a target annual incentive award opportunity of no less than 60% of Base Salary or in a successor plan to the MIP that provides the Executive with a substantially equivalent opportunity.Payment of annual incentive awards shall be made at the same time that other participants in the MIP receive their incentive awards. (b) Additionally, the minimum amount of the annual incentive award payable to Executive under the 2008 MIP for the Company’s fiscal year ending January 31, 2009 shall be ($300,000), subject to the terms and conditions of the plan that shall govern eligibility and participation.Such amount shall be payable as follows: 40% of the minimum bonus ($120,000) will be paid in August, 2008 and the remaining 60% of the minimum bonus amount ($180,000) will be paid on or about March,2009.Such minimum amount shall be pro-rated for the amount of time Executive is employed by the Company for fiscal year 2008 if Executive is not employed by the Company for the entire 2008 fiscal year. 6. Long-Term Stock Incentive Programs. (a)General/Options.Subject to the terms and conditions of the Amended and Restated 2005 Stock Incentive Plan governing eligibility and participation, Executive shall be eligible to participate in and to receive stock incentive awards under the Amended and Restated 2005 Stock Incentive Plan and any successor plan.Executive shall also receive an initial stock option grant of 275,000 stock options at an exercise price equal to the closing price of dELiA*s stock on NASDAQ on the day prior to the Effective Date.Such stock options shall vest in four equal installments of 68,750 on each of the 1st, 2nd, 3rd and 4th anniversaries of the Effective Date. (b)Restricted Stock.On Effective Date, the Company shall grant Executive a restricted stock grant of 25,000 shares of the Company’s common stock, which restrictions shall lapse in four (4) equal installments of 6,250 shares on each of the 1st, 2nd, 3rd and 4th anniversaries of the Effective Date. 7. Employee Benefit Programs. During the Term of Employment, the Executive shall be entitled to participate in such employee pension and welfare benefit plans and programs of the Company as are made available to the Company’s employees generally, as such plans or programs may be in effect or modified from time to time, including, without limitation, health, medical, dental, long-term disability, life insurance, 401(k) with Company match and employee discounts.Executive will be eligible for four (4) weeks paid vacation as well as Company observed holidays, five (5) sick days and three (3) personal days in accordance with Company policy.The terms of the Company’s official plan documents shall govern the terms of Executive’s eligibility and participation in Company’s benefit plans. 8. Disability. (a)During the Term of Employment, and subject to the terms and conditions on eligibility and participation as set forth in the Company’s Long-Term Disability Plan documents, the Executive shall be entitled to disability coverage as described in this Section 8(a).In the event the Executive becomes disabled, as that term is defined under the Company’s Long-Term Disability Plan, the Executive shall be entitled to receive benefits pursuant to the Company’s Long-Term Disability Plan in place of Executive’s Base Salary and any other employee benefits other than for disabled employees in an amount pursuant to the Company’s Long-Term Disability Plan in effect at the commencement date of the 3 Table of Contents disability (“Commencement Date”) for a period beginning on the Commencement Date and ending with the Executive’s attainment of age 65.If (i) the Executive ceases to be disabled(as determined in accordance with the terms of the Long-Term Disability Plan) during the Term of Employment, (ii)Executive’s position or another senior executive position is then vacant and (iii) the Company requests in writing that Executive resume such position, Executive may elect to resume such position by written notice to the Company within 15 days after the Company delivers its request.If Executive resumes such position, Executive shall thereafter be entitled to Executive’s Base Salary at the annual rate in effect at the Commencement Date and, for the year Executive resumes Executive’s position, a pro rata annual incentive award and to participate in any other employee benefit programs outlined in Section 6 and 7 of this Agreement that are then in effect.If Executive ceases to be disabled and does not resume Executive’s position in accordance with the preceding sentence, Executive shall be treated as if Executive voluntarily terminated Executive’s employment pursuant to Section 10(e) as of the date the Executive ceases to be disabled.If the Executive is not offered Executive’s position or another executive position after Executive ceases to be disabled during the Term of Employment, Executive shall be treated as if Executive’s employment was terminated without Cause pursuant to Section 10(c) as of the date the Executive ceases to be disabled. (b)Subject to the applicable plan documents,during the period the Executive is receiving disability benefits pursuant to Section 8(a) above, Executive shall continue to be treated as an employee for purposes of all employee benefits and entitlements in which Executive was participating on the Commencement Date, including without limitation, the benefits and entitlements referred to in Sections 6 and 7 above, except that the Executive shall not be entitled to receive any annual salary increases or any new stock incentive awards following the Commencement Date. 9. Reimbursement of Business and Other Expenses. The Executive is authorized to incur reasonableexpenses in carrying out Executive’s duties and responsibilities under this Agreement, and the Company shall promptly reimburse Executive for all business expenses incurred in connection therewith, subject to documentation in accordance with the Company’s travel and expense reimbursement policy. 10. Termination of Employment. (a)Termination Due to Death.In the event the Executive’s employment with the Company is terminated due to Executive’s death, Executive’s estate or Executive’s beneficiaries, as the case may be, shall be entitled to and their sole remedies under this Agreement shall be: (i)Base Salary through the date of death, which shall be paid in a single lump sum not later than 15 days following the Executive’s death; (ii)the right to exercise all outstanding stock options that are vested as of the date of death for a period of one yearfollowing death or for the remainder of the exercise period, if less; (iii)the restrictions shall lapse on all shares of restricted stock awarded where restrictions have not yet lapsed; and (iv)other or additional benefits then due or earned in accordance with applicable plans and programs of the Company. (b)Termination by the Company for Cause. (i) “Cause” shall mean: 4 Table of Contents (A)Executive’s conviction of, entrance of a plea of guilty or nolo contendere to, a felony unless the Executive’s conduct is so severe or the threat to the Company’s reputation requires the Company to terminate the Executive immediately in its reasonable discretion or business judgement; or (B)fraudulent conduct by Executive in connection with the business affairs of the Company; or (C)theft, embezzlement, or other criminal misappropriation of funds by Executive from the Company (other than good faith expense account disputes); or (D)Executive’s willful misconduct, which has, or would if generally known, material adversely affect the goodwill, business, or reputation of the Company; or (E)Executive’s material breach of this Agreement. For purposes of this Agreement, an act or failure to act on Executive’s part shall be considered “willful” if it was done or omitted to be done by Executive not in good faith, and shall not include any act or failure to act resulting from any incapacity of Executive. (ii)In the event the Company terminates the Executive’s employment for Cause, Executive shall be entitled to and Executive‘s sole remedies under this Agreement shall be: (A)Base Salary through the date of the termination of Executive’s employment for Cause, which shall be paid in a single lump sum not later than 15 days following the Executive s termination of employment; and (B)other or additional benefits, to the extent then due or earned in accordance with applicable plans or programs of the Company. (c)Termination Without Cause or Constructive Termination Without Cause.In the event the Executive’s employment with the Company is terminated without Cause (which termination shall be effective as of the date specified by the Company in a written notice to the Executive), other than due to death, or in the event there is a Constructive Termination Without Cause (as defined below), the Executive shall be entitled to and Executive’s sole remedies under this Agreement shall be: (i)Base Salary through the date of termination of the Executive’s employment, which shall be paid in a single lump sum not later than 15 days following the Executive’s termination of employment; (ii)Base Salary, at the annualized rate in effect immediately prior to the date of communication (verbal or otherwise) from Company to Executive of termination of the Executive’s employment (or in the event a reduction in Base Salary is the basis for a Constructive Termination Without Cause, then the Base Salary in effect immediately prior to such reduction), for a period of 12 months following such termination to be paid, less applicable withholdings, in accordance with the Company’s standard payroll cycle (the “Severance Period”); provided further that the salary continuation payment under this Section 10(c)(ii) shall be in lieu of any salary continuation arrangements under any other severance program of the Company or any other agreement between the Executive and the Company; (iii)(A) the tranche of stock options which are scheduled to vest on the next succeeding anniversary date of the Effective Date after the date of termination shall vest as of the date of termination and (B) the right to exercise all outstanding stock options that are vested as of the date of termination during the 90-day period following terminationor for the remainder of the exercise period, if less; 5 Table of Contents (iv)(A) the restrictions on the tranche of shares of restricted shares which are scheduled to lapse on the next succeeding anniversary of the Effective Date after the date of termination shall lapse as of the date of termination and (B) all other shares of restricted stock awarded where restrictions have not yet lapsed as of the date of termination shall be cancelled as of the date of termination; (v)continued participation in all medical, and dental plans at the same benefit level at which Executive was participating on the date of the termination of Executive’s employment, subject to the terms and conditions of the official plan documents, until the earlier of: (A)the end of the Severance Period; or (vi)other or additional benefits then due or earned in accordance with applicable plans and programs of the Company. “Termination Without Cause” shall mean the Executive’s employment is terminated by the Company for any reason other than Cause (as defined in Section 10 (b)) or due to death. “Constructive Termination Without Cause” shall mean a termination of the Executive’s employment at Executive’s initiative as provided in this Section 10(c) following the occurrence, without the Executive’s written consent, of one or more of the following events (except as a result of a prior termination): (A)a material reduction in Executive’s title or a material reduction of Executive’s duties or responsibilities; (B)a material decrease in annual Base Salary, or target annual incentive award opportunity below 60% of Base Salary; or (C)a failure by the Company to perform any material obligation under, or breach by the Company of any material provision of, this Agreement that is not cured within 30 days of receipt of written notice from Executive. 6 Table of Contents (d)Voluntary Termination. (i)In the event of a termination of employment by the Executive on Executive’s own initiative after delivery of 90 days advance written notice, other than a termination due to death or Constructive Termination Without Cause, the Executive shall have the same entitlements as provided in Section 10(b)(ii) above for a termination for Cause.Notwithstanding any implication to the contrary, the Executive shall not have the right to terminate Executive’s employment with the Company during the Term of Employment except in the event of a Constructive Termination Without Cause and any voluntary termination of employment during the Term of Employment in violation of this Agreement shall be considered a material breach.In the event the Executive becomes disabled, as that term is defined under the Company’s Long Term Disability Plan, the Executive’s termination of employment shall be governed by the terms of Section 8 of this Agreement. (ii)If, and only if, there is a change in or replacement of the Company’s Chief Executive Officer during the Original Term of Employment then: (A)Within seven (7) days after the expiration of the six (6) month period after the date of such change or replacement, Executive may provide the Company with a 90-day notice of termination on the Executive’s own initiative; and (B)Company, at its option and in its sole discretion, shall select either: (1)Upon termination to provide Executive with the entitlements contained in Section 10(c) of this Agreement and the provisions of Section 12 shall continue to apply; or (2)Upon termination, to provide Executive with the entitlements contained in Section 10(b)(ii) of this Agreement and the provisions of Section 12 of this Agreement shall not apply; provided, however that all other provisions of this Agreement which apply after termination shall continue to apply. (e)No Mitigation; NoOffset.In the event of any termination of employment under this Section 10, the Executive shall not be obligated to seek other employment; amounts due the Executive under this Agreement shall not be offset by any remuneration attributable to any subsequent employment that Executive may obtain. (f)Nature of Payments.Any amounts due under this Section 10 are in the nature of severance payments considered to be reasonable by the Company and are not in the nature of a penalty. (g)Exclusivity of Severance Payments.Upon termination of the Executive’s employment during the Term of Employment, Executive shall not be entitled to any severance payments or severance benefits from the Company or any payments by the Company on account of any claim by Executive of wrongful termination, including, but not limited to, claims under any federal, state or local human and civil rights or labor laws, other than the payments and benefits provided in this Section 10. (h)Release of Employment Claims.The Executive agrees, as a condition to receipt of the termination payments and benefits provided for in this Section 10, that Executive will execute a release agreement, in a form reasonably satisfactory to the Company, releasing any and all claims arising out of the Executive’s employment (other than enforcement of this Agreement). 7 Table of Contents 11. Confidentiality; Cooperation with Regard to Litigation. (a)During the Term of Employment and thereafter, the Executive shall not, without the prior written consent of the Company, disclose to anyone or make use of any Confidential Information, except when required to do soin the normal course of conducting business on behalf of the Company, by legal process, by any governmental agency having supervisory authority over the business of the Company or by any administrative or legislative body (including a committee thereof) that requires Executive to divulge, disclose or make accessible such information.In the event that the Executive is so ordered, Executive shall give prompt prior written notice to the Company in order to allow the Company the opportunity to object to or otherwise resist such order and consents and will not object to the Company’s standing to consent or seek protection relating to any such order. (b)During the Term of Employment and thereafter, Executive shall not disclose the existence or contents of this Agreement beyond what is disclosed in the proxy statement or documents filed with the government unless and to the extent such disclosure is required by law, by a governmental agency, or in a document required by law to be filed with a governmental agency orin connection with enforcement of his rights under this Agreement.In the event that disclosure is so required, the Executive shall give prompt prior written notice to the Company in order to allow the Company the opportunity to object to or otherwise resist such requirement.This restriction shall not apply to such disclosure by Executive to members of Executive’s immediate family, Executive’s tax, legal or financial advisors, any lender or tax authorities or to potential future employers to the extent necessary, each of whom shall be advised not to disclose such information.Similarly, Executive acknowledges that the Company shall have the right to advise potential or actual future employers of Executive of her post-employment obligations under this Agreement. (c)“Confidential Information” shall mean all information that is not known or available to the public concerning the business of the Company or any Subsidiary relating to any of their products, product development, designs, costing, marketing plans and strategies, expansion plans and strategies, trade secrets, customers, suppliers, finances, and business plans and strategies.For this purpose, information known or available generally within the trade or industry of the Company or any Subsidiary shall be deemed to be known or available to the public.Confidential Information shall include information that is, or becomes, known to the public as a result of a breach by the Executive of the provisions of Section 11(a) above. (d)“Subsidiary” shall mean any corporation controlled directly or indirectly by the Company and any affiliate of the Company. (e)At any time during the Term of Employment when requested by the Company, or immediately upon Executive’s cessation of employment with the Company, Executive shall return all Company property to the Company, including, without limitation all Company issued computers, laptops, PDAs, Blackberries or other Company property or Confidential Information. (f)The Executive agrees to cooperate with the Company, during the Term of Employment and thereafter (including following the Executive’s termination of employment for any reason), by making himself or herself available to testify on behalf of the Company or any Subsidiary or affiliate of the Company, in any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, and to assist the Company, or any Subsidiary or affiliate of the Company, in any such action, suit, or pro­ceeding, by providing information and meeting and consulting with the Board or its representa­tives or counsel, or representatives or counsel to the Company, or any Subsidiary or affiliate of the Company, requesting Executive’s provision of testimony or assistance. 8 Table of Contents 12.Non-competition. (a)During the Restriction Period (as defined in Section 12(b) below) and in consideration for any payments pursuant to Section 10, the Executive shall not engage in Competition with the Company or any Subsidiary.“Competition” shall mean engaging in any activity, except as provided below, for a Competitor of the Company or any Subsidiary, whether as an employee, consultant, principal, agent, officer, director, partner, shareholder (except as a less than one percent shareholder of a publicly traded company) or otherwise.A “Competitor” shall mean any designer, manufacturer, wholesaler or retailer which designs, manufactures, markets or sells in the United States specialty apparel, clothing or accessories to girls and women between the ages of 11 and 25 (“Competitive Business”) and (i) operates stores that engage in the Competitive Business within seventy-five, or (75) miles of any store location of the Company, or (ii) operates a catalog business that engages in the Competitive Business or (iii) operates an e-commerce business that engages in the Competitive Business, including but not limited to, those listed on Exhibit A annexed hereto.If the Executive commences employment or becomes a consultant, principal, agent, officer, director, partner, or shareholder of any entity that is not a Competitor at the time the Executive initially becomes employed or becomes a consultant, principal, agent, officer, director, partner, or shareholder of the entity, future activities of such entity shall not result in a violation of this provision unless (x) such activities were contemplated at the time the Executive initially became employed or becomes a consultant, principal, agent, officer, director, partner, or shareholder of the entity (and the contemplation of such activities was known to the Executive) or (y) the Executive commences directly or indirectly overseeing or managing the activities which are competitive with the activities of the Company or Subsidiary. (b)For the purposes of this Section 12 and Section 13 below, “Restriction Period” shall mean the period beginning with the Effective Date and ending with the first anniversary of such termination. 13.
